Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US20190070957A1).
Regarding claim 1, Nakatsuka teaches;
A deceleration control device (taught as a stop control device, element 10) of an automatic driving vehicle capable of automatic driving [the examiner is using the definition provided in the specification that specifies automatic driving to mean “a computer executes at least a part of driving control including vehicle speed control (including deceleration control), steering control, and the like”, emphasis added] (taught as a stop control device which controls stop/deceleration control of the vehicle, paragraph 0005), the deceleration control device comprising: 
5 a first deceleration switch for decelerating the automatic driving vehicle while traveling in an automatic driving mode (taught as a brake switch, element 40, which works regardless of whether driving autonomously or not, operation during emergency stop, paragraph 0130) and a second deceleration switch for decelerating the automatic driving vehicle during while traveling in the automatic driving mode (taught as an operation start switch, element 13, which functions for autonomous emergency stop control, paragraph 0061); and 
a brake device (taught as a braking mechanism, element 63) that, when the first deceleration switch is operated while traveling in the automatic driving mode, brakes the automatic driving vehicle with a predetermined braking force (taught as the brake actuator, element 62, upon activation of the brake switch, element 40, outputting a predetermined braking amount, paragraph 0097), and when the second deceleration switch is operated [the examiner is interpreting this to indicate that both switches are activated simultaneously] while traveling in the automatic driving mode, brakes the automatic driving vehicle with the predetermined braking force (taught as when the brake pedal is pressed simultaneously with the brake holding component, continuing the brake control [for electronic parking] which is currently being executed, paragraph 0100, which operates with a predetermined braking amount, paragraph 0097).  
While Nakatsuka does not explicitly teach; wherein the first deceleration switch is an emergency stop switch configured to shut down at least one of a gear change control function, an acceleration control function, and a steering control function, Nakatsuka does imply similar features in the autonomous emergency stop control not stopping its operation due to an attempted override using the second deceleration control switch, paragraph 0117, where the operation controls steering and braking amounts, paragraph 0118. One of ordinary skill in the art would recognize that this lack of override control would be substantially similar to disabling one steering and acceleration/deceleration control, as the autonomous operation continues with predetermined forces and amounts (paragraph 0118) despite an override attempt. Furthermore, one of ordinary skill in the art would recognize the application of override prevention in both emergency stop switch kinds, and would think to duplicate the features of the second deceleration control switch into the first deceleration control switch.

Regarding claim 4, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to Claim 1 (see claim 1 rejection), wherein the first deceleration switch is a mechanical switch (taught as a brake switch, element 40, incorporated on a panel as shown in Fig 2), and wherein the second deceleration switch is a switch displayed on the touch panel (taught as an operation start switch, element 13 on a touch panel, fig 4).  

Regarding claim 6, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to claim 1 (see claim 1 rejection), further comprising a touch panel (taught as element 11) configured to: 
upon operation of a primary switch (taught as element 13), display the second deceleration switch in a non-operable state (taught as operation start switch, element 13, displayed in a non-operable state, paragraph 0067); and 
after a first predetermined time has elapsed since the operation of the primary switch, display the second deceleration switch in an operable state (taught as when operation cancel switch 14 is operated, switch the operation start switch 13 to an operable state, paragraph 0068).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US20190070957A1), and further in view of Ke (20200198635A1).
Regarding claim 2, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to Claim 1 (see claim 1 rejection). However, Nakatsuka does not explicitly teach; wherein when the first deceleration switch is operated, the brake device brakes the automatic driving vehicle after a second predetermined time has elapsed from a time at which the first 15deceleration switch is operated, and when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle after the second predetermined time from a time at which the second deceleration switch is operated.  
Ke teaches; wherein when the first deceleration switch is operated, the brake device brakes the automatic driving vehicle after a second predetermined time has elapsed from a time at which the first 15deceleration switch is operated (taught as reacting to the braking signal after a delay time, paragraph 0019), and when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle after the second predetermined time from a time at which the second deceleration switch is operated (while Ke does not explicitly teach multiple switches for braking, Ke teaches braking in response to a braking signal, paragraph 0019. One of ordinary skill in the art would think to replicate the delay effect based on a braking signal from different sources as a simple duplication of parts and effects of the system).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a braking delay as taught by Ke in the system taught by Nakatsuka in order to improve the comfort of passengers. As taught by Ke, an added delay allows for more gradual and adaptive brake response, which reduces an uncomfortable feeling of passengers during a braking process (paragraph 0008).

Regarding claim 3, Nakatsuka as modified by Ke teaches;
The deceleration control device of an automatic driving vehicle according to 20Claim 2 (see claim 2 rejection). Nakatsuka further teaches; further including an ECU (taught as a driving assistance system comprising ECUs, paragraph 0044) configured to perform driving control of the automatic driving vehicle comprising control of the brake device (taught as the driving assistance device that controls autonomous emergency stop, lane-keeping assistance, and parking brake controllers, paragraph 0044), wherein the second predetermined time and the predetermined braking force are preset for the brake device (taught as a predetermined braking amount, paragraph 0097), and 
wherein when the first deceleration switch is operated, the ECU stops the driving 25control and the brake device brakes the automatic driving vehicle (taught as braking the vehicle, paragraph 0097), based on the preset predetermined braking force, and when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle, based on a braking instruction from the ECU (taught as braking the vehicle, which is determined by a braking amount determining component, element 120, paragraph 0079, which is implemented as an ECU in the driving Assistance Device, Fig 1).  
However, Nakatsuka does not teach; wherein the second predetermined time are preset for the brake device, and the brake device brakes the automatic driving vehicle based on the preset predetermined time.
Ke teaches; wherein the second predetermined time are preset for the brake device (taught as reacting to the braking signal after a delay time, paragraph 0019), and the brake device brakes the automatic driving vehicle based on the preset predetermined time (taught as reacting to the braking signal after a delay time, paragraph 0019).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a braking delay as taught by Ke in the system taught by Nakatsuka in order to improve the comfort of passengers. As taught by Ke, an added delay allows for more gradual and adaptive brake response, which reduces an uncomfortable feeling of passengers during a braking process (paragraph 0008).

Response to Arguments
Applicant argues that Nakatsuka does not anticipate the claims. The examiner agrees, and withdraws the previous rejection. However, a new 103 rejection has been made above. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner recommends a written argument or scenario to clarify any deficiencies regarding the claim mapping rather than merely asserting that Nakatsuka fails to teach the limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further predefined brake forces, relating to claims 2-3, US20080147286A1, US20130226410A1, and US20160109881A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                              
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662